Citation Nr: 1421795	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  13-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, claimed as due to in-service herbicide exposure. 

2. Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to in-service herbicide exposure.

3. Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to in-service herbicide exposure.

4. Entitlement to service connection for hypertension, claimed as due to in-service herbicide exposure.

5. Entitlement to service connection for residuals of a cerebral infarction, claimed as due to in-service herbicide exposure.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to December 1970. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination(s) to determine the nature and etiology of his claimed diabetes mellitus, peripheral neuropathy of the upper and lower extremities, hypertension and, residuals of a cerebral infarction. 

The Veteran's claim folder and a copy of this REMAND must be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

The examiner is advised that the Veteran is not presumed to have been exposed to herbicides during service under VA regulations. However, in reviewing the claims file, the examiner is requested to note the Veteran's testimony for the March 2014 Travel Board hearing regarding his claimed exposure to Agent Orange through airborne particulates and, for a brief period, through drinking boiled seawater while stationed in a ship anchored in Da Nang Harbor from July 1969 to early September 1969.

After a review of the claims file, an interview with the Veteran, and all necessary testing, the examiner is asked to provide the following opinions:

a) Is it at least as likely as not that the Veteran's diabetes mellitus is related to service or any incident of service, to include his claimed herbicide exposure while anchored in Da Nang Harbor?

b) Is it at least as likely as not that the Veteran's peripheral neuropathy of the upper extremities is related to service or any incident of service, to include his claimed herbicide exposure while anchored in Da Nang Harbor?

c) Is it at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities is related to service or any incident of service, to include his claimed herbicide exposure while anchored in Da Nang Harbor?

d) Is it at least as likely as not that the Veteran's hypertension is related to service or any incident of service, to include his claimed herbicide exposure while anchored in Da Nang Harbor?

e) Is it at least as likely as not that the Veteran's residuals of a cerebral infarction are related to service or any incident of service, to include his claimed herbicide exposure while anchored in Da Nang Harbor?

The physician is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. " 

A rationale should be provided for any opinion or conclusion expressed. If the examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e. without resorting to speculation, it should be so stated. The examiner must in such case explain why it would be speculative to respond.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



